DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed.
Claims 1,16,20: Prior art does not teach performing a weight value update of the neural network training utilizing a first set of weight values in a full-precision format and a first set of gradient values in the full-precision format, the performing the weight update resulting in a storage of a second set of weight values in the first reduced-precision;  the forward propagation and the backpropagation comprise performing bounding box quantization on input values, the bounding box quantization converting values expressed utilizing different exponents to values expressed utilizing a common exponent, the values expressed utilizing the common exponent comprising only an identification of the common exponent, instead of the common exponent itself, the identification of the common exponent consuming fewer bits than the common exponent itself. 
 Therefore, the pending claims are allowed as the prior art of record does not anticipate each and every limitation recited in the claims; nor would it have been obvious to one of ordinary skill in the art to modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Claims 2-15 and 17-19 are each dependent from claims 1 or 16 and are therefore allowed under the same rationale.  
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435